Judgment unanimously affirmed. Memorandum: The Suppression Court correctly ruled that the prosecution was not required to turn over portions of the witness’s statement and Grand Jury testimony that did not relate to the subject of his testimony at the suppression hearing (see, People v Taylor, 102 AD2d 944, 946, affd 65 NY2d 1). Further, we reject defendant’s contention that his sentence is harsh and excessive. (Appeal from Judgment of Ontario County Court, Henry, Jr., J. — Sodomy, 1st Degree.) Present — Boomer, J. P., Green, Balio, Boehm and Fallon, JJ.